Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS DOCUMENT IS MORE THAN A RECEIPT FOR MONEY. IT IS INTENDED TO BE A LEGALLY
BINDING AGREEMENT. READ IT CAREFULLY.

 

This Purchase and Sale Agreement (the “Agreement”) is entered into between MJ
Holdings, Inc., a Nevada corporation, and/or Assignee (Subject to the Sellers
final approval of any Assignee as hereinafter set forth) as “Buyer,” and John T.
Jacobs and Teresa D. Jacobs (collectively referred to as “Seller”). Buyer shall
deliver to Seller as defined in Paragraph 3 the sum of thirty thousand and
no/100th dollars ($30,000.00) in the form of a wire transfer, check or cash as
acceptable to Seller payable and delivered directly to Seller within three (3)
business days after mutual execution of this Agreement. This sum is a
non-refundable deposit (“Deposit”) to be applied to the purchase price of that
certain real and personal property (collectively referred to as the “Property”)
located in the City of Amargosa, County of Nye, State of Nevada, and more
particularly described as follows:

 

4295 Hwy. 373

Amargosa, Nevada 89020

(APN: 019-421-10; 019-421-11) Water Rights Permit Numbers # 81588 and #66395

Seventeen (17) mobile home trailers

 

Personal Property transferred with this sale shall be referenced on Exhibit “1”
attached, which Exhibit is to be supplied by Seller within 5 business days after
the Effective Date of this Agreement.

 

TERMS AND CONDITIONS

Seller agrees to sell the Property, and Buyer agrees to purchase the Property,
on the following terms and conditions:

 

1.PURCHASE PRICE: The purchase price for the Property is six hundred thousand
and no/100th dollars ($600,000.00). Buyer’s Deposit shall be delivered to Seller
within three (3) business days from the Effective date of this Agreement, as
provided in Paragraph 3 below. The balance of the purchase price shall be
payable at close of escrow pursuant to the terms stated below.

 

2.DOWN PAYMENT: At closing, Buyer shall make a cash down payment of three
hundred fifty thousand and no/100th dollars ($350,000.00), which amount, less
the Deposit sum paid shall be deposited with escrow no less than one business
day prior to the Closing Date.

 

3.ESCROW: Within one (1) business day after the Effective Date (as defined in
Paragraph 27 below) Buyer shall open escrow with Fidelity National Commercial
(Escrow Number 420-43206) (the “Escrow Holder”) by the deposit of a copy of this
Agreement with the Escrow Holder. Seller and Buyer agree to prepare and execute
such escrow instructions as may be necessary and appropriate to close the
transaction. Should said instructions fail to be executed as required, Escrow
Holder shall and is hereby directed to close escrow pursuant to the terms and
conditions of this Agreement. Close of escrow (or the “Closing Date”, which
shall mean the date on which the deed transferring title is recorded) shall
occur on or before twenty (20) days after the expiration of the Buyers
Contingency Period. Escrow fees shall be paid by Buyer. County transfer taxes
shall be paid by Buyer. All other closing costs shall be paid as follows as
customary in the state of Nevada.

 

4.PRORATIONS: Real property taxes, premiums on insurance acceptable to Buyer,
and any other expenses of the Property shall be prorated as of the Closing Date.
Security deposits, advance rentals, and the amount of rents received by Seller
but applicable to the period after the Closing Date shall be credited to Buyer.
Buyer assumes all obligations of the security deposits received and shall
indemnify, defend and hold Seller harmless for any claim related to same or the
leases with tenants on the Property, which claims accrue after the Closing Date.
Buyer shall be assigned and assume the tenant leases with an assignment of
leases document at the Closing. Buyer acknowledges that Seller owns or controls
three propane gas tanks located on the Property which shall be removed by Seller
prior to the Closing Date. Seller is entitled to payment at closing for any
remaining propane gas in tanks located on the property that has not been
otherwise paid for by the tenants. Buyer shall cause all utilities to be
transferred in its name no later than the Closing Date.

 



 

 

 

5.TITLE: Within five (5) calendar days after the Effective Date of this
Agreement, Buyer shall procure a preliminary title report issued by Fidelity
National Title (the “Title Company”) on the Property. Within five (5) calendar
days following receipt thereof, Buyer shall either approve in writing the
exceptions contained in said title report or specify in writing any exceptions
to which Buyer reasonably objects. If Buyer objects to any exceptions, Seller
shall, within five (5) calendar days after receipt of Buyer’s objections,
deliver to Buyer written notice that either (i) Seller will, at Seller’s
expense, attempt to remove the exception(s) to which Buyer has objected before
the Closing Date or (ii) Seller is unwilling or unable to eliminate said
exception(s). If Seller fails to so notify Buyer or is unwilling or unable to
remove any such exception by the Closing Date, Buyer may elect to terminate this
Agreement and forfeit the entire Deposit previously paid to Seller, in which
event Buyer and Seller shall have no further obligations under this Agreement;
or, alternatively, Buyer may waive its objections and elect to purchase the
Property subject to such exception(s).

 

Seller shall convey by grant deed to Buyer (or to such other person or entity as
Buyer may specify) marketable fee title subject only to the exceptions approved
by Buyer in accordance with this Agreement. Title shall be insured by a standard
American Land Title Association policy of title insurance issued by the Title
Company in the amount of the purchase price with premium paid by Buyer.

 

6.FINANCING OF THE BALANCE OF THE PURCHASE PRICE:

 

6.1 SELLER CARRIES BACK FIRST: The balance of the purchase price shall be paid
as follows: The balance of the purchase price in the amount of two hundred fifty
thousand and no/100ths dollars ($250,000.00) shall be evidenced by Buyer’s
delivery to escrow of a promissory note secured by a first deed of trust to be
executed by Buyer in favor of Seller and delivered to escrow and recorded prior
to the Closing Date. Said note shall bear interest at the rate of six and one
half percent (6.50%) per year, fixed rate, with a ten percent (10%) default rate
per annum, and shall be payable as follows: principal and interest installments
of two thousand one hundred seventy seven dollars and 77/100th’s ($2177.77),
payable on the first day of every month, commencing thirty days from the close
of escrow and continuing on the same day of each consecutive month thereafter,
until one year from the Closing Date, upon or before such date the Buyer/Payor
shall pay a principal reduction payment of fifty thousand and no/100th’s
($50,000.00). Upon the principal reduction, the payments under the note shall be
re-amortized as per the same terms hereinabove (15-year amortization, 6.5%,
principal and interest monthly installments on the remaining balance). On or
before the second anniversary of the closing Buyer/Payor shall make an
additional principal reduction payment of fifty thousand and no/100th’s
($50,000.00). Upon the principal reduction, the payments under the note shall be
re-amortized as per the same terms hereinabove (i.e. 15-year amortization, 6.5%,
principal and interest monthly installments on the remaining balance) and shall
continue on the same day of each month thereafter until three (3) years from the
close of escrow at which time the entirety of any accrued interest and the
principal balance shall be all due and payable. In the event that an installment
or principal reduction is not paid within 10 days of its due date, Buyer shall
pay a fee of five percent (5%) of the payment due. Said form of Promissory Note
incorporating the foregoing terms shall be reasonably acceptable to Seller and
its counsel.

 



2

 

 

Said note may be prepaid, either principal and/or interest, at any time, and
from time to time, in whole or in part, without premium, notice, or penalty. The
deed of trust shall contain a “Due on Sale Provision” and “Due on Encumbrance”
clauses (restricting transfer of the Property and further restricting any
further liens being recorded against the Property). The Note shall be secured by
a First Deed of Trust and shall be on standard title company forms, with Seller
receiving a policy of title insurance in first lien position, the premiums for
which shall be paid by Buyer at the closing. For its casualty policies, Buyer
shall obtain a loss payee endorsement in favor of Seller, providing that in the
event of a loss, the proceeds of the policy will be payable to Seller, until the
Note is paid in full.

 

7.PROPERTY PURCHASED “AS-IS” WITH ALL FAULTS. The possession of the Property
shall be delivered to Buyer at closing “AS IS” and “WITH ALL FAULTS.” Other than
as expressly provided in this Agreement, Seller does not make any
representations, warranties, or covenants of any kind or character whatsoever,
whether express or implied, with respect to the environmental soundness,
acceptability, and suitability of the Property for Buyer’s intended use of such
Property; the square footage of the Property; the boundaries to the Property,
the quality or condition of the Property conveyed to Buyer; water rights and
use; the presence of pests or vermin; the suitability of the Property for any
and all activities and uses which Buyer may conduct thereon; compliance by
Seller and/or the Property with any laws, rules, ordinances, or regulations of
any applicable governmental authority; or the habitability, merchantability, or
fitness of the Property for a particular purpose.

 

Buyer is advised and admonished by Seller to conduct, and has the right to
conduct, at its own cost, risk, and liability, its own environmental inspection,
studies, and non-destructive tests concerning the Property, as Buyer reasonably
deems necessary, including such studies as Buyer deems necessary to determine
the environmental soundness and suitability of the Property for Buyer’s intended
use. The studies are invited by Seller so that Buyer can fully learn all
material facts about the Property and the improvements, if any, located thereon,
about the history and the makeup of the Property, and so Buyer can fully satisfy
itself as to the environmental soundness, acceptability, and suitability of the
Property for Buyer’s intended use of the Property.

 

Buyer acknowledges that if the studies as provided by the reputable consultants
indicate the presence of an adverse condition pertaining to any asbestos,
underground storage tanks, and other environmentally hazardous materials, as
same are defined under the Comprehensive Environmental Response, Compensation
and Liability Act (“CERCLA”), and/or the underground storage tank regulations as
per 40 C.F.R. Section 280.10 and 280.12, or any other environmental problems or
other problems with the condition of the Property, Buyer has the right to
terminate this Agreement by written notice to Seller, provided such termination
is given within the Due Diligence Period (defined below). Buyer also
acknowledges that if Buyer does not terminate this Agreement based on the
studies and investigations during the Due Diligence period, Buyer accepts all
liability, as between Seller and Buyer, for the condition of the Property,
including the presence or possibility of environmentally hazardous material
located on, about, or under the Property. Buyer hereby agrees to indemnify,
defend, and hold harmless Seller, its employees, agents, heirs, and assigns,
from and against any and all damage, claim, liability or loss, including
reasonable attorneys fees and other fees arising out of or in any way connected
to such condition, if any.

 

Buyer agrees that it is relying solely on its own investigations, examinations
and inspections in making the decision to purchase the Property. Buyer will
require all persons or firms assisting Buyer in the Studies to make their
reports in writing. At closing, Buyer shall furnish copies of all reports of the
studies (if any) to Seller.

 

Buyer acknowledges that Seller has disclosed a boundary discrepancy between the
Property and the adjoining land owned by the United States Department of the
Interior, Bureau of Land Management (the “BLM”) , which includes part of the
sewer ponds and lift station that are located on BLM land and that said
discrepancy will need to be remedied and resolved by Buyer.

 



3

 

 

To the maximum extent permitted by law, Buyer is purchasing the Property in its
AS IS condition WITH ALL FAULTS and specifically and expressly without any
warranties, representations, or guaranties of any kind, oral or written, express
or implied, concerning the Property or this Agreement, from or behalf of Seller.

 

Seller has not, does not, and will not make any representations or warranties
with regard to compliance with any environmental protection, pollution, or land
use laws, rules, regulations, orders or requirements including but not limited
to those pertaining to the handling, generating, treating, storing, or disposing
of any hazardous waste or substance. The provisions of this Section shall
survive the close of escrow.

 

Seller’s Initials JJ/TJ

 

8.INSPECTION CONTINGENCY:

 

8.1 BOOKS AND RECORDS: Seller agrees to provide Buyer, within Sellers
possession, with items a. through d. listed below within five (5) calendar days
following the Effective Date:

 

a.Buyer acknowledges receipt of all rental agreements, leases, rent rolls,
deposits and prepaid rent schedules, service contracts, insurance policies,
latest tax bill(s) and other written agreements or notices which affect the
Property.

 

b.The operating statements of the Property for the last twenty-four (24)
calendar months immediately preceding the Effective Date hereof.

 

c.A written inventory of all items of Personal Property to be conveyed to Buyer
at close of escrow to be attached as Exhibit “1” hereto.

 

d.The following items, if readily available to Seller: building and site plans,
if any.

 

8.1 DUE DILIGENCE. Buyer shall acknowledge receipt of these items in writing
(via e-mail shall be acceptable). Buyer shall have twenty-one (21) calendar days
following the Effective Date thereof (the “Due Diligence Period” or “DDP”) to
(i) review and approve in writing each of these items, (ii) and conduct any
studies it deems necessary in accordance with Section 7 above, (c) investigate
State and local laws to determine whether the Property must be brought into
compliance with minimum energy conservation or safety standards or similar
retrofit requirements as a condition of sale or transfer and the cost thereof
(if approved by Buyer, Buyer shall comply with and pay for these requirements),
and (d) any other investigation it deems necessary to investigate the Property.
If Buyer fails to approve of the foregoing in writing to the Seller and escrow
within the DDP, this Agreement shall be rendered null and void and Buyer and
Seller shall have no further obligations hereunder, and the Seller shall retain
the Deposit as consideration for Buyer’s review of the Property. Buyer
understands and acknowledges that the Deposit is non-refundable, even where
Buyer does not approve of the Property and terminates this Agreement.

 

Buyer hereby agrees to indemnify, defend, protect and hold harmless Seller and
its members, managers, agents, employees and officers of and from any claims,
liens, damages and expenses (including attorneys’ fees) arising from or in
connection with such entry on the Property by Buyer or its agents. The
provisions of this Section 8.1 shall survive the Closing Date or termination of
this Agreement.

 



4

 

 

Prior to any entry by Buyer or any person at Buyer’s request coming onto the
Property for the Inspections, Buyer shall provide to Seller evidence
satisfactory to Seller that Buyer and any contractor retained by Buyer has in
force commercial general liability and worker’s compensation insurance with a
coverage limit of not less than One Million Dollars ($1,000,000.00), with the
commercial general liability policy naming Seller as an additional insured and
protecting Seller against any and all liability, claims, demands, damages and
costs (including but not limited to attorneys’ fees and expenses) which may
occur as a result of any activity of Buyer, Buyer Representatives or Buyer’s
contractors on the Property. Buyer shall indemnify, defend and hold Seller
harmless for any damage or claims of Seller or third parties related to Buyer’s
activities on the Property. The foregoing shall not limit, or release Buyer’s
indemnification obligations contained above.

 

9.LEASED PROPERTY PRORATIONS: Rents actually collected (prior to closing) will
be prorated as of the Closing Date and rent collected thereafter applied first
to rental payments then owed the Buyer and their remainder paid to the Seller.
All free rent due any tenant at the close of escrow for rental periods after the
closing shall be a credit against the Purchase Price. Other income and expenses
shall be prorated as follows: N/A.

 

10.PERSONAL PROPERTY: Title to any personal property to be conveyed to Buyer in
connection with the sale of the Property shall be conveyed to Buyer by Bill of
Sale on the Closing Date free and clear of all encumbrances (except those
approved by Buyer as provided above). The price of these items shall be included
in the Purchase Price for the Property, and Buyer agrees to accept all such
personal property in “as is” condition. Buyer and Seller agree that this is
inclusive of all trailers and/or mobile homes listed on Appendix A attached
hereto and made a part hereof. Trailer titles shall be endorsed and delivered to
escrow prior to the Closing Date.

 

11.RISK OF LOSS: Risk of loss to the Property shall be borne by Seller until
title has been conveyed to Buyer. In the event that the improvements on the
Property are destroyed or materially damaged (agreed to be damage in excess of
$50,000) between the Effective Date of this Agreement and the date title is
conveyed to Buyer, Buyer shall have the option of demanding and receiving back
the entire Deposit and being released from all obligations hereunder, or
alternatively, taking such improvements as Seller can deliver and being assigned
any insurance proceeds payable to Buyer attributable to any such loss. Upon
Buyer’s physical inspection and approval of the Property, Seller shall maintain
the Property through close of escrow in the same condition and repair as
approved, reasonable wear and tear excepted.

 

12.POSSESSION: Possession of the Property shall be delivered to Buyer on the
Closing Date.

 

13.LIQUIDATED DAMAGES: By placing their initials immediately below, Buyer and
Seller agree that it would be impracticable or extremely difficult to fix actual
damages in the event of a default by Buyer, that the amount of Buyer’s Deposit
hereunder (as same may be increased by the terms hereof) is the parities’
reasonable estimate of Seller’s damages in the event of Buyer’s default, and
that upon Buyer’s default in its purchase obligations under this agreement, not
caused by any breach by Seller, Seller shall be released from its obligations to
sell the Property and shall retain Buyer’s Deposit (as same may be increased by
the terms hereof) as liquidated damages, which shall be Seller’s sole and
exclusive remedy in law or at equity for Buyer’s default.

 

Buyer’s Initials PB__ Seller’s Initials_JJ/TJ

 

14.SELLER EXCHANGE: Buyer agrees to cooperate should Seller elect to sell the
Property as part of a like-kind exchange under IRC Section 1031. Seller’s
contemplated exchange shall not impose upon Buyer any additional liability or
financial obligation, and Seller agrees to hold Buyer harmless from any
liability that might arise from such exchange. This Agreement is not subject to
or contingent upon Seller’s ability to acquire a suitable exchange property or
effectuate an exchange. In the event any exchange contemplated by Seller should
fail to occur, for whatever reason, the sale of the Property shall nonetheless
be consummated as provided herein.

 



5

 

 

15.BUYER EXCHANGE: Seller agrees to cooperate should Buyer elect to purchase the
Property as part of a like-kind exchange under IRC Section 1031. Buyer’s
contemplated exchange shall not impose upon Seller any additional liability or
financial obligation, and Buyer agrees to hold Seller harmless from any
liability that might arise from such exchange. This Agreement is not subject to
or contingent upon Buyer’s ability to dispose of its exchange property or
effectuate an exchange. In the event any exchange contemplated by Buyer should
fail to occur, for whatever reason, the sale of the Property shall nonetheless
be consummated as provided herein.

 

16.MOLD/ALLERGEN ADVISORY AND DISCLOSURE: Buyer is advised of the possible
presence within properties of toxic (or otherwise illness-causing) molds, fungi,
spores, pollens and/or other botanical substances and/or allergens (e.g. dust,
pet dander, insect material, etc.). These substances may be either visible or
invisible, may adhere to walls and other accessible and inaccessible surfaces,
may be embedded in carpets or other fabrics, may become airborne, and may be
mistaken for other household substances and conditions. Exposure carries the
potential of possible health consequences. Agent strongly recommends that Buyer
contact the State Department of Health Services for further information on this
topic.

 

Buyer is advised to consider engaging the services of an environmental or
industrial hygienist (or similar, qualified professional) to inspect and test
for the presence of harmful mold, fungi, and botanical allergens and substances
as part of Buyer’s physical condition inspection of the Property, and Buyer is
further advised to obtain from such qualified professionals information
regarding the level of health-related risk involved, if any, and the
advisability and feasibility of eradication and abatement, if any.
Notwithstanding the foregoing, Buyer is accepting the Property in its “AS-IS”
condition as reflected in Section 7 above.

 

17.SUCCESSORS & ASSIGNS: This Agreement and any addenda hereto shall be binding
upon and inure to the benefit of the heirs, successors, agents, representatives
and assigns of the parties hereto. This Agreement may be assigned, but only to a
party who or which is controlled by the principals of the Buyer listed above.
Upon any assignment, Buyer shall provide organizational documentation
establishing the nexus between Buyer and any assignee.

 

18.ATTORNEYS’ FEES: In any litigation, arbitration or other legal proceeding
which may arise between any of the parties hereto, including Agent, the
prevailing party shall be entitled to recover its costs, including costs of
arbitration, and reasonable attorneys’ fees in addition to any other relief to
which such party may be entitled.

 

19.TIME: Time is of the essence of this Agreement.

 

20.NOTICES: All notices required or permitted hereunder shall be given to the
parties in writing (with a copy to Agent) at their respective addresses as set
forth below. Should the date upon which any act required to be performed by this
Agreement fall on a Saturday, Sunday or holiday, the time for performance shall
be extended to the next business day.

 

21.FOREIGN INVESTOR DISCLOSURE: Seller and Buyer agree to execute and deliver
any instrument, affidavit or statement, and to perform any act reasonably
necessary to carry out the provisions of this Foreign Investment in Real
Property Tax Act and regulations promulgated thereunder.

 

22.ADDENDA: Any addendum attached hereto and either signed or initialed by the
parties shall be deemed a part hereof. This Agreement, including addenda, if
any, expresses the entire agreement of the parties and supersedes any and all
previous agreements between the parties with regard to the Property. There are
no other understandings, oral or written, which in any way alter or enlarge its
terms, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. Any future modification
of this Agreement will be effective only if it is in writing and signed by the
party to be charged.

 



6

 

 

23.ACCEPTANCE AND EFFECTIVE DATE: Buyer’s signature hereon constitutes an offer
to Seller to purchase the Property on the terms and conditions set forth herein.
Unless acceptance hereof is made by Seller’s execution of this Agreement and
delivery of a fully executed copy to Buyer, either in person or by mail at the
address shown below, on or before January 25, 2019, this offer shall be null and
void, and neither Seller nor Buyer shall have any further rights or obligations
hereunder. Delivery shall be effective upon personal delivery to Buyer or
Buyer’s agent or, if by mail, on the next business day following the date of
postmark. The “Effective Date” of this Agreement shall be the later of (a) the
date on which Seller executes this Agreement, or (b) the date of or written
acceptance (by either Buyer or Seller) of the final counter-offer submitted by
the other party. Parties may consent in writing (via e-mail) to notices being
received by e-mail.

 

24.GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.

 

25.OTHER TERMS AND CONDITIONS:

 

Paragraph 6.1 above (Seller Carries Back First):

 

Buyer/Payor under the terms of the note described herein, shall pay a principal
sum (balloon) payment in the amount of fifty thousand and no/100th’s
($50,000.00) on or before the one-year anniversary of said Note, and Buyer/Payor
shall pay a principal sum (balloon) payment in the amount of fifty thousand and
no/100th’s ($50,000.00) on or before the second anniversary of said Note.

 

As additional consideration for Seller carrying back the first mortgage
hereunder, Buyer shall cause to be transferred to Seller or their assign, common
stock in MJ Holdings, Inc. (“MJNE”) in the amount of $50,000.00 based upon the
closing price of MJNE common stock on the day immediately preceding the closing.
Seller hereby acknowledges that the stock pledged hereunder shall be “restricted
stock” as that term is defined pursuant to Rule 144 of the Securities Act of
1933. Buyer shall cause the certificate of stock in MJNE evidencing the shares
with the valuation above no later than two days prior to the Closing Date. Such
delivery to escrow shall be a condition to the closing.

 

Water Rights:

 

Reference is made herein to certain “Water Rights” evidenced by Permit Numbers #
81588 and #66395, consisting of a collective and approximate 71 acre feet. Said
rights are conveyed by deed, which deed and other permits evidencing the Water
Rights shall not be transferred to Buyer until such time as all payments of
accrued interest and outstanding principal has been fully paid to the Seller
under the terms of the Note. As of the Closing Date, Seller grants a license to
Buyer for use of the Water Rights to service the Property, which license may be
revoked after written notice for any default under the Note, or any act or
neglect of Buyer which affects or impairs the Water Rights interests of Seller.
As for the transfer of the Water Rights, Buyer shall be responsible for the
administration of transfer, inclusive of any costs therefor, and Seller shall be
required to cooperate in the execution of any transfer documents. Buyer accepts
the water quality and the water distribution system on an as-is basis. Buyer
shall indemnify, defend and hold Seller harmless for any post-closing claims
arising from the use of the water and systems distributing same. Buyer assumes
all repair, maintenance and replacement requirements (when needed) the water
systems on the Property and implement, provide for and bear any costs for any
water quality correction, if any is required by the water quality authorities.
Further, Buyer shall cooperate with Seller in the administration of the water
permits on file with the State of Nevada Engineer’s Office and provide for the
costs therefor pending transfer of the Water Rights to Buyer. The foregoing
license in Buyer’s favor may not be assigned to any other party. This clause
shall survive the closing.

 



7

 

 

Easement:

 

Seller has installed a 2” water line running from APN; 019-441-03 (“Lot 3”)
running easterly through the southerly ten feet of APN 019-421-011 (“Lot 11”),
and exiting Lot 11 at the north boundary of the adjoining APN: 019-451-03 (“Lot
3A”). On or prior to the Closing Date, Seller may record an easement for line
placement, access, service and maintenance within the southerly 10 feet of Lot
11. Said easement may either be recorded by Seller prior to the Closing Date, or
the parties may arrange for recording after the Closing Date. In the event that
said easement is not recorded by the Closing Date, Buyer agrees to grant such
easement and record same after the Closing Date. Said easement shall run with
the land and be granted in favor of the lot 3 and 3A owners and their successors
and assigns. Said easement shall be a permitted exception to the title of Lot
11.

 

Removal of Personal Property:

 

Seller shall have 45 days from the Closing Date in which to remove all personal
or other property belonging to Seller not otherwise included in the sale of the
real property from the Community Center, Pool Changing Room, Compound Area,
Office and related areas and Space 14 of the Storage Building, and all other
personal property not listed on Exhibit “1” to be attached.

 

THE PARTIES ARE ADVISED TO CONSULT THEIR RESPECTIVE ATTORNEYS WITH REGARD TO THE
LEGAL EFFECT AND VALIDITY OF THIS PURCHASE AGREEMENT.

 

The undersigned Buyer hereby offers and agrees to purchase the above described
Property for the price and upon the terms and conditions herein stated.

 

This offer is made by Buyer to Seller on this 31st day of January, 2019.

 

BUYER:         MJ HOLDINGS, INC.,   a Nevada corporation,         By: /s/ Paris
Balaouras     Paris Balaouras, CEO         Accepted: January 31, 2019        
SELLERS:         By: /s/ John T. Jacobs     John T. Jacobs         By: /s/
Teresa D. Jacobs     Teresa D. Jacobs  

 

 

8



 



 

 